WELLIVER, Judge,
dissenting.
I respectfully dissent.
The Special Master concluded and found, among other things that
“It is the pattern of behavior by respondent that requires serious review. Respondent has known since June of 1985 of his obligation to Mrs. Vick. Respondent has had countless opportunities since then to rectify the matter. Respondent has not only failed to do so, he has consistently failed without good cause to respond to or cooperate with the numerous Bar proceedings against Mm ... Even after this matter was referred to this Master by the Supreme Court of Missouri and even after this Master informed respondent that disbarment was one of the discipline possibilities, respondent again failed to satisfy his obligation.
The fact that proof of payment was finally submitted more than 60 days after it was promised and without explanation is insufficient mitigation when the totality of the circumstances are considered.
This Master is keenly aware that disbarment is the ultimate punishment of an attorney. However, respondent has chosen to totally ignore his obligation as an attorney. Behavior which amounts to disdain and defiance against the Supreme Court’s Rules cannot be tolerated.”
I find the reasoning and recommendation of the Special Master to be more in harmony with our purpose of protecting the public.
The statute provides that even if disbarred, upon proper showing made by the respondent, he can after one year make application for reinstatement. Section 484.-270, RSMo 1986.
Disbarment, or the withdrawal of respondent’s privilege to practice law, together with the statutory right to reapply after one year, is neither unfair nor unjust to respondent in view of the degree of his misconduct.
Respondent should be disbarred.